UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2012(Unaudited) NY Tax Free Money Fund Principal Amount ($) Value ($) Municipal Investments 101.3% New York Albany, NY, Industrial Development Agency, Albany College of Pharmacy, Series A, 0.17% *, 7/1/2038, LOC: TD BankNorth NA Bethlehem, NY, Industrial Development Agency Housing Revenue, 467 Delaware Avenue LLC Project, Series A, AMT, 0.2% *, 9/1/2033, LOC: Hudson River Bank & Trust Co. BlackRock New York Municipal Income Quality Trust, Series W-7-40, 144A, AMT, 0.34% *, 10/1/2041, LIQ: Morgan Stanley Bank BlackRock New York Municipal Intermediate Duration Fund, Inc., Series W-7-296, 144A, AMT, 0.34% *, 10/1/2041, LIQ: Morgan Stanley Bank Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Home Aged Project, 0.2% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.2% *, 12/1/2040, LOC: HSBC Bank U.S.A. NA Nassau, NY, Health Care Corp. Revenue, Series D-2, 0.2% *, 8/1/2029, LOC: JPMorgan Chase Bank NA New York, Barclays Capital Municipal Trust Receipts, Series 6W-D, 144A, 0.18% *, 3/15/2037, LIQ: Barclays Bank PLC New York, Nassau Health Care Corp. Revenue, 0.18% *, 8/1/2029, LOC: Wells Fargo Bank NA New York, State Dormitory Authority Lease Revenue, Court Facilities, Series A, Prerefunded 5/15/2013 @ 100, 5.375%, 5/15/2021 New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.17% *, 7/1/2031, LOC: Bank of America NA New York, State Energy Research & Development Authority, Consolidated Edison Co. of New York, Inc., Series A-2, 144A, 0.19% *, 5/1/2039, LOC: Mizuho Corporate Bank New York, State Housing Finance Agency Revenue, 100 Maiden Lane Properties, Series A, 0.18% *, 5/15/2037, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Clinton Park Phase II, Series B, 0.2% *, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Affordable Housing Revenue, Clinton Park Phase II, Series A-1, 0.18% *, 11/1/2049, LOC: Wells Fargo Bank NA New York, State Housing Finance Agency, Capitol Green Apartments, Series A, AMT,0.18% *, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency, Rip Van Winkle House LLC, Series A, 144A, AMT, 0.18% *, 11/1/2034, LIQ: Freddie Mac New York, State Mortgage Agency Homeowner Mortgage Revenue: Series 173, 0.23%, Mandatory Put 5/1/2013 @ 100, 4/1/2040 Series 115, AMT, 0.24% *, 10/1/2034, SPA: Bank of America NA New York, State Power Authority, 0.2%, Mandatory Put 3/1/2013 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York, State Thruway Authority, Second General Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2013 New York, Triborough Bridge & Tunnel Authority, Series B, 5.25%, 11/15/2012 New York City, NY, Health & Hospital Corp., Health Systems, Series D, 144A, 0.21% *, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Housing Development Corp., 1090 Franklin Avenue Associates LLC, Series A, AMT, 0.21% *, 12/1/2037, LOC: Citibank NA New York City, NY, Housing Development Corp., Multi-Family Housing Revenue, Series D-1-A, 2.05%, 5/1/2013 New York City, NY, Housing Development Corp., Multi-Family Mortgage Revenue, Plaza Residences LP, Series A, AMT, 0.21% *, 7/1/2039, LOC: Citibank NA New York City, NY, Industrial Development Agency, Civic Facility Revenue, New York Psychotherapy & Counseling Center, 0.2% *, 6/1/2038, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, TECP, 0.18%, 10/11/2012, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation Resolution, Series AA-1, 0.2% *, 6/15/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation-Fiscal 2008, Series BB-3, 0.22% *, 6/15/2034, SPA: Royal Bank of Canada New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series C5, 0.23% *, 8/1/2031, SPA: Bank of America NA Series B, 144A, 5.0%, 11/1/2012 New York City, NY, Transitional Finance Authority Revenue, NYC Recovery, Series 1,0.2% *, 11/1/2022, SPA: Landesbank Hessen-Thuringen New York, NY, General Obligation: Series B2, 0.25% *, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series D, 5.0%, 2/1/2013 Series D, ETM, 5.0%, 2/1/2013 Series F-1, 5.0%, 9/1/2013 % of Net Assets Value ($) Total Investment Portfolio (Cost $70,628,392) † Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of September 30, 2012. † The cost for federal income tax purposes was $70,628,392. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2012in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
